DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/19/2021 has been entered. Claim 20 is previously cancelled. Claims 1, 2, 4-11 and 21 are amended. Claims 1-19 and 21 are pending.
In the response to this Office Action, Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the examiner in processing this application.

Response to Arguments
Applicant’s arguments with respect to claims 1-19 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 9 recites the limitation “wherein the full email is displayed without opening the email application”. It is unclear to examiner how the email can be displayed in full, without opening the email. For purposes of this examination Examiner will interpret the limitation to read “wherein the full email is displayed”.
Examiner has attempted to make a rejection considering prior art, based on the examiner’s interpretation of the invention that the applicant is attempting to claim, as best understood by the examiner. However, the indefinite nature of the claimed subject matter naturally hinders the Office’s ability to search and examine the application. The applicant is respectfully requested to correct the indefinite nature of the claims, which would result in a more precise search and examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Milam et al. (US 9,600,114) in view of Shiplacoff et al. (US 2013/0346922).


In reference to claim 1, Milam teaches an apparatus, comprising: at least one processing unit; at least one memory; a pressure level sensitive user input device; and a graphical user interface; wherein the at least one memory stores program instructions that, when executed by the at least one processing unit (Milam, col. 1, ll. 28-31, 
cause the at least one processing unit to: detect a pressure level being applied in reference to an element displayed on the graphical user interface and on the pressure level sensitive user input device; receive a first command from a user to display a first set of information for the element by detecting that the applied pressure level in reference to the element exceeds a first predetermined pressure level; based on detecting that the applied pressure level in reference to the element exceeds the first predetermined level, display a first set of information for the element while the applied pressure level exceeds the first predetermined pressure level;  receive a second command from the user to display a second set of information for the element by detecting that the applied pressure level in reference to the element exceeds a second predetermined pressure level; while the applied pressure level in reference to the element exceeds the second predetermined pressure level, display a second set of information  for the element while all of the first set of information is being displayed; detect that the applied pressure level becomes lower than the second predetermined pressure level, remove the second set of information from the graphical user interface based on the detection that the applied pressure level becomes lower than the second predetermined level; and upon and upon removing the second set of information, maintain displaying the first set of information until the applied pressure level becomes lower than the first predetermined pressure level (Milam, Figs. 3A-3D, 5A-5D, increased/decreased pressure on visual graphical user element 515 causes increased/decreased display of information while continuing to display/remove previous 
	Milam however fails to expressly teach wherein pressure level being applied in reference to an element displayed, is pressure level being applied on an element displayed; wherein the element is an email application; wherein the first set of information for the element is for an email application, and without opening the email application, display a summary of one or more emails received by the email application; and wherein the second set of additional information is a summary of the one or more emails.
	Shiplacoff discloses touch input in reference to displayed elements, analogous in art with that of Milam, wherein pressure level being applied in reference to an element displayed, is pressure level being applied on an element displayed (Shiplacoff, fig. 6A, touch element 305);
wherein the element is an email application (Shiplacoff, pg. 3, par. 31, applications including an email application); 
wherein a first set of information for the element is for an email application, and without opening the email application, display a summary of one or more emails received by the email application; and wherein a second set of additional information is a summary of the one or more emails (Shiplacoff, pg. 4, par. 35, notifications corresponding to different email message accounts; pg. 16, par. 144, email notification 
It would have been obvious to one having ordinary skill in the art wherein pressure level being applied in reference to an element displayed, is pressure level being applied on an element displayed; wherein the element is an email application; wherein a first set of information for the element is for an email application, and without opening the email application, display a summary of one or more emails received by the email application; and wherein a second set of additional information is a summary of the one or more emails, as taught by Shiplacoff.
As one of ordinary skill in the art would appreciate, the suggestion/motivation for doing so would have been combining the prior art element wherein pressure level being applied in reference to an element displayed, is pressure level being applied on an element displayed; wherein the element is an email application; wherein a first set of information for the element is for an email application, and without opening the email application, display a summary of one or more emails received by the email application; and wherein a second set of additional information is a summary of the one or more emails, of Shiplacoff, with the pressure level detection of Milam, according to known methods to achieve predictable results, namely, touch interface for an email application, as is well known in the art.

Claim 2 is rejected as being dependent on rejected claim 1 as discussed above and further, Milam as modified teaches wherein the at least one memory stores program instructions that, when executed by the at least one processing unit, cause the 

Claim 3 is rejected as being dependent on rejected claim 1 as discussed above and further, Milam as modified teaches wherein an amount of information provided is proportional to the applied pressure level on the pressure level sensitive user input device (Milam, Figs. 3A-3D, 5A-5D, increased/decreased pressure on visual graphical user element 515 causes increased/decreased display of information while continuing to display/remove previous information; TABLE 1, col. 5, ll. 1-8, pressure ranges for information detail levels; col. 13, ll. 65-col. 15, ll. 46, detail level of displayed information corresponding to a particular touch level, inclusive of detail levels associated with other touch pressures; detail levels are increased or subtracted based on touch pressure thresholds, as shown in Figs. 5A-5D and Table 1).



Claim 5 is rejected as being dependent on rejected claim 1 as discussed above and further, Milam as modified teaches wherein the at least one memory stores program instructions that, when executed by the at least one processing unit, cause the at least one processing unit to: provide at least one of visual, audio or haptic feedback when removing the additional information from the graphical user interface (Milam, visual information is displayed, as in Figs. 3A-3D, 5A-5D, increased/decreased pressure on visual graphical user element 515 causes an increase/decrease in the size of visual 

Claim 6 is rejected as being dependent on rejected claim 1 as discussed above and further, Milam as modified teaches wherein the at least one memory stores program instructions that, when executed by the at least one processing unit, cause the at least one processing unit to: remove the summary of the one or more emails from the graphical user interface when detecting that the pressure level is below the first predetermined pressure level (Milam, visual information is displayed, as in Figs. 5A-5D, increased/decreased pressure on visual graphical user element 515 causes an increase/decrease in the size of visual element 515 and increased/decreased display of information while continuing to display/remove previous information; wherein information removed is email information as taught by Milam as modified by Shiplacoff, pg. 3, par. 31, email application provides functionality associated with viewing, editing, sending, and receiving email messages).

Claim 7 is rejected as being dependent on rejected claim 1 as discussed above and further, Milam as modified teaches wherein the at least one email is a plurality of emails (Milam as modified by Shiplacoff, figs. 6A, 6B, 8A, 8B, plurality of emails; pg. 4, par. 34, notifications include a plurality of individual email notifications).

Claim 8 is rejected as being dependent on rejected claim 1 as discussed above and further, Milam as modified however fails to expressly teach wherein the summary of 
detecting a slide of the touch from the email application to one of the plurality of email summaries (Milam as modified by Shiplacoff, pg. 9, par. 78, user may provide a swipe and/or other gesture at a location corresponding to a graphical indication of notification, and a gesture module may receive information about the gesture input, compare the locations of one or more gesture events, and determine the gesture represents a user interacting with the notification center).

Claim 9 is rejected as being dependent on rejected claim 8 as discussed above and further, Milam as modified teaches wherein the full email is displayed without opening the email application (Milam as modified by Shiplacoff, pg. 3, par. 31, email application provides functionality associated with viewing, editing, sending, and 

Claim 10 is rejected as being dependent on rejected claim 9 as discussed above and further, Milam as modified teaches wherein the amount of the email being displayed is limited to a size of window the email is displayed within (Milam as modified by Shiplacoff, pg. 1, par. 2, quantity of notification displayed at one time may be limited by the size of a screen used for display).

In reference to claim 11, Milam teaches a method, comprising: detecting a pressure level being applied in reference to an element representing an application, the element being displayed on a graphical user interface on a pressure level sensitive user input device; receiving a first command from a user to display information for the element by detecting that the applied pressure level being applied in reference to an element displayed on the graphical user interface exceeds a first predetermined pressure level; based on detecting that the applied pressure level being applied in reference to an element exceeds the first predetermined pressure level displaying the first set of information for the element while the applied pressure level exceeds the first predetermined pressure level; receiving a second command from the user to display a second set of information for the element by detecting that the applied pressure level being applied in reference to an element exceeds a second predetermined pressure level; while the applied pressure level being applied in reference to an element exceeds the second predetermined pressure level, displaying the second set of information for 
Milam however fails to expressly teach wherein pressure being applied in reference to an element is pressure being applied on an element; and without launching the application.
Shiplacoff discloses touch input in reference to displayed elements, analogous in art with that of Milam, wherein pressure being applied in reference to an element is pressure being applied on an element (Shiplacoff, fig. 6A, touch element 305);
and without launching the application (Shiplacoff, pg. 4, par. 35, notifications corresponding to different email message accounts/application; pg. 16, par. 144, email 
It would have been obvious to one having ordinary skill in the art wherein pressure being applied in reference to an element is pressure being applied on an element; and without launching the application, as taught by Shiplacoff.
As one of ordinary skill in the art would appreciate, the suggestion/motivation for doing so would have been combining the prior art element wherein pressure being applied in reference to an element is pressure being applied on an element; and without launching the application, of Shiplacoff, with the pressure level detection of Milam, according to known methods to achieve predictable results, namely, touch interface for an application, as is well known in the art.

Claim 12 is rejected as being dependent on rejected claim 11 as discussed above and further, Milam as modified teaches further comprising: detecting that the pressure level exceeds a third predetermined pressure level, the third predetermined pressure level exceeding the first and second predetermined pressure levels; and providing a third set of information with the first and second sets of information while the applied pressure level exceeds the third predetermined pressure level (Milam, Figs. 3A-3D, 5A-5D, 3 different pressure levels shown wherein increased/decreased pressure on visual graphical user element 515 causes increased/decreased display of information while continuing to display/remove previous information; TABLE 1, col. 5, ll. 1-8, shows 4 different pressure ranges, pressure ranges for information detail levels; col. 13, ll. 65-col. 15, ll. 46, plurality of detail levels of displayed information 

Claim 13 is rejected as being dependent on rejected claim 11 as discussed above and further, Milam as modified teaches wherein an amount of information provided is proportional to the applied pressure level on the pressure level sensitive user input device (Milam, Figs. 3A-3D, 5A-5D, increased/decreased pressure on visual graphical user element 515 causes increased/decreased display of information while continuing to display/remove previous information; TABLE 1, col. 5, ll. 1-8, pressure ranges for information detail levels; col. 13, ll. 65-col. 15, ll. 46, detail level of displayed information corresponding to a particular touch level, inclusive of detail levels associated with other touch pressures; detail levels are increased or subtracted based on touch pressure thresholds, as shown in Figs. 5A-5D and Table 1).

Claim 14 is rejected as being dependent on rejected claim 11 as discussed above and further, Milam as modified teaches further comprising: providing at least one of visual, audio or haptic feedback when displaying the first and second sets of information (Milam, visual information is displayed, as in Figs. 3A-3D, 5A-5D, increased/decreased pressure on visual graphical user element 515 causes an increase/decrease in the size of visual element 515 and increased/decreased display of information while continuing to display/remove previous information; TABLE 1, col. 5, ll. 1-8, pressure ranges for information detail levels; col. 13, ll. 65-col. 15, ll. 46, detail level 

Claim 15 is rejected as being dependent on rejected claim 11 as discussed above and further, Milam as modified teaches further comprising: providing at least one of visual, audio or haptic feedback when removing the second set of information from the graphical user interface (Milam, visual information is displayed, as in Figs. 3A-3D, 5A-5D, increased/decreased pressure on visual graphical user element 515 causes an increase/decrease in the size of visual element 515 and increased/decreased display of information while continuing to display/remove previous information; TABLE 1, col. 5, ll. 1-8, pressure ranges for information detail levels; col. 13, ll. 65-col. 15, ll. 46, detail level of displayed information corresponding to a particular touch level, inclusive of detail levels associated with other touch pressures; detail levels are increased or subtracted based on touch pressure thresholds, as shown in Figs. 5A-5D and Table 1).

Claim 16 is rejected as being dependent on rejected claim 11 as discussed above and further, Milam as modified teaches further comprising: removing the first set of information from the graphical user interface when detecting that the applied pressure level is below the first predetermined pressure level (Milam, visual information is displayed, as in Figs. 5A-5D, increased/decreased pressure on visual graphical user element 515 causes an increase/decrease in the size of visual element 515 and 

Claim 17 is rejected as being dependent on rejected claim 11 as discussed above and further, Milam as modified teaches wherein the graphical user interface comprises at least one information icon indicating at least one new event detected (Milam, visual information is displayed, as in Figs. 3A-3D, 5A-5D; as modified by Shiplacoff, pg. 4, par. 34, indication of new unread email).

Claim 18 is rejected as being dependent on rejected claim 11 as discussed above and further, Milam however fails to expressly teach wherein the graphical user interface comprises a message provided by a messaging application. 
Shiplacoff discloses touch input in reference to displayed elements, analogous in art with that of Milam, wherein a graphical user interface comprises a message provided by a messaging application (Shiplacoff, pg. 3, par. 31, applications including an email application/messaging application).
It would have been obvious to one having ordinary skill in the art wherein a graphical user interface comprises a message provided by a messaging application, as taught by Shiplacoff.
As one of ordinary skill in the art would appreciate, the suggestion/motivation for doing so would have been combining the prior art element wherein a graphical user interface comprises a message provided by a messaging application, of Shiplacoff, with the pressure level detection of Milam, according to known methods to achieve 

In reference to claim 21, Milam teaches one or more computer-readable storage devices comprising computer-executable instructions (Milam, Fig. 2, processor, memory controller, operating system, display, graphic controller; col. 1, ll. 41-58, non-transitory computer readable storage medium),
that, when executed by one or more processors, cause the one or more processors to perform operations comprising: detecting that a pressure level applied in reference to a pressure level sensitive user input device for an element displayed on the graphical user interface element of a graphical user interface exceeds a first predetermined pressure level; displaying a first set information relating to the element while the applied pressure level exceeds the first predetermined pressure level; detecting that the pressure level exceeds a second predetermined pressure level; while the applied pressure level exceeds the second predetermined pressure level displaying a second set of information relating to the element while all of the first set of information is being displayed; detecting that the applied pressure level becomes lower than the second predetermined pressure level; and upon determining that the applied pressure level becomes lower than the second predetermined pressure level; removing the second set information from the graphical user interface; and upon removing the second set of information, maintaining providing the first set of information until the applied pressure level becomes lower than the first predetermined pressure level (Milam, col. 1, ll. 28-31, information handling system including a processor, memory, 
Milam however fails to expressly teach wherein pressure being applied in reference to an element is pressure being applied on an element; and without launching the application.
Shiplacoff discloses touch input in reference to displayed elements, analogous in art with that of Milam, wherein pressure being applied in reference to an element is pressure being applied on an element (Shiplacoff, fig. 6A, touch element 305);
and without launching the application (Shiplacoff, pg. 4, par. 35, notifications corresponding to different email message accounts/application; pg. 16, par. 144, email notification may be a summary email, notifications within an email may include a respective first and/or second summary portion).
It would have been obvious to one having ordinary skill in the art wherein pressure being applied in reference to an element is pressure being applied on an element; and without launching the application, as taught by Shiplacoff.
As one of ordinary skill in the art would appreciate, the suggestion/motivation for doing so would have been combining the prior art element wherein pressure being .

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Milam et al. (US 9,600,114) as modified by Shiplacoff et al. (US 2013/0346922), and further in view of Miyazawa et al. (US 10,241,626).

Claim 19 is rejected as being dependent on rejected claim 11 as discussed herein and further, Milam as modified however fails to expressly teach wherein the first and second sets of information comprise map data. 
Miyazawa discloses a pressure level sensitive input device, analogous in art with that of Milam as modified wherein first and second sets of information comprise map data (Miyazawa, Fig. 9, touch pressure on a map spot/element causes successive hierarchy levels to be displayed in response to increased pressure levels; col. 11, ll. 63-col. 12, ll. 7, user contacts a touch surface of a map by pressing down on a spot/element where a hierarchical display is desired; additional information is included in a display with increased pressure signaling the hierarchical display level).
It would have been obvious to one having ordinary skill in the art wherein first and second sets of information comprise map data, as taught by Miyazawa.
As one of ordinary skill in the art would appreciate, the suggestion/motivation for doing so would have been combining the prior art element wherein first and second sets 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES V HICKS whose telephone number is (571)270-7535. The examiner can normally be reached on Monday-Friday from 8:00 to 4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang, can be reached at telephone number 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 

/CHARLES V HICKS/
            Primary Examiner, Art Unit 2624